UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:November 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54328 EFL OVERSEAS, INC. (Exact name of registrant as specified in its charter) Nevada 26-3062721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 N. Sam Houston Parkway East, Suite 600, Houston, Texas77060 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(281) 260-1034 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes oNo þ As of January 10, 2013, the registrant had 19,022,020 outstanding shares of common stock. EFL Overseas, Inc. is filing this Amendment to its Form 10-Q for the quarter ended November 30, 2012 that was originally filed with the Securities and Exchange Commission (“SEC”) on January 14, 2013 (the “Original 10-Q”) to; (i) restate its consolidated balance sheets to reclassify certain oil and gas properties from proved properties to unproven properties, and (ii) adjust the carrying value of unproven oil and gas properties for the net impact of revenues, lease operating expenses and depletion expense related to those reclassified oil and gas assets. For the convenience of the reader, this 10-Q/A amends in its entirety the Original 10-Q. This 10-Q/A continues to speak as of the date of the Original 10-Q, and we have not updated the disclosures contained herein to reflect any events that occurred at a later date other than those set forth above . All information contained in this Amendment No. 1 is subject to updating and supplementing as provided in our periodic reports filed with the SEC subsequent to the date of the filing of the Original 10-Q. FORWARD LOOKING STATEMENTS The information contained in this Form10-Q contains certain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, Section21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties. Any statement which does not contain an historical fact may be deemed to be a forward-looking statement. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. In evaluating forward looking statements, you should consider various factors outlined in our latest Form10-K filed with U.S. Securities Exchange Commission (“SEC”) on November 29, 2012 and, from time to time, in other reports we file with the SEC. These factors may cause our actual results to differ materially from any forward-looking statement. We disclaim any obligation to publicly update these statements, or disclose any difference betweenour actual results and those reflected in these statements. 2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EFL OVERSEAS, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS November 30, August 31, (Unaudited, As Restated) (As Restated) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Accrued gas sales Joint interest owners and other Prepaids Other Total current assets OIL AND GAS PROPERTIES, full cost method, unproven 47,779,029 22,107,381 OTHER ASSETS - Goodwill Total assets $ 52,687,559 $ 26,031,874 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Asset retirement obligation - current Total current liabilities NONCURRENT LIABILITIES Asset retirement obligations Deferred income taxes 3,164,790 - Total Liabilities 22,625,433 STOCKHOLDERS' EQUITY Capital Stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 19,022,020 and 17,478,539 common shares at November 30, 2012and August 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive loss (3,394) (2,959 ) Retained earnings (accumulated deficit) during the exploration stage 2,028,357 (4,433,486 ) Total stockholders' equity 30,062,126 17,411,117 Total liabilities and stockholders' equity $ 52,687,559 $ 26,031,874 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 EFL OVERSEAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative results from July 22, 2008 to Three Months Ended November 30, November 30, (As Restated) (As Restated) EXPENSES Management and director's fees $ $ $ Stock-based compensation expense - Consulting fees Professional fees Office, travel and general 459,622 Accretion of asset retirement obligations - Oil and gas property impairment - Total Expenses 2,140,254 268,130 6,579,740 OPERATING LOSS (2,140,254 ) ) (6,579740 ) OTHER INCOME Gain on acquisition of assets - Gain on forgiveness of accounts payable - - NET INCOME (LOSS) before taxes 9,626,633 ) 5,193,147 Provision for income tax (3,164,790 ) - (3,164,790 ) NET INCOME (LOSS) $ 6,461,843 $ ) $ 2,028,357 Foreign currency translation (435) - (3,394) COMPREHENSIVE INCOME (LOSS) $ 6,461,408 $ ) $ 2,024,963 EARNINGS (LOSS) PER SHARE Basic $ 0.36 $ ) Diluted $ 0.34 $ ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 EFL OVERSEAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cumulative resultsfrom July 22, 2008 to Three Months Ended November 30, November 30, (As Restated) (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ 6,461,843 $ (268,130 ) $ 2,028,357 Adjustments to reconcile net income (loss) to netcashused in operating activities: Stock-based compensationand fee payments - Unrealized foreign exchange losses - 6,610 Gain on forgiveness of accounts payable - - ) Gain on acquisition of Nahanni assets ) - ) Accretion of asset retirement obligations - Oil and gas property impairment - Deferred income tax provision 3,164,790 - 3,164,790 Changes in working capital items - Accounts receivable ) - ) Prepaids and other ) ) Accounts payable and accrued liabilities Net cash used in operating activities (787,534 ) ) (2,258,378 ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on oil and gas properties (145,094 ) - (884,645 ) Acquisition of oil and gas interests ) - ) Net cash used ininvesting activities (277,694 ) - (1,306,540 ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock and warrants sold for cash, net of fees - Common stock redeemed for cash - - ) Proceeds from notes payable - - Repayments of notes payable - ) ) Loans from related parties - - Net cash (used in) provided by financing activities ) INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - Forgiveness of debt $ - $ - $ NON-CASH INVESTING ACTIVITIES: Accrued expenditures on oil and gas properties $ - $ $ Asset retirement obligation incurred $ - $ - $ Asset retirement obligation acquired in Devon Acquisition $ - $ - $ Asset retirement obligation acquired in Nahanni acquisition $ $ - $ NON-CASH FINANCING ACTIVITIES Common stock issued as repayment of note payable $ - $ - $ Common stock issued for services $ $ - $ Common stock issued for Devon assets $ - $ - $ Exchangeable shares granted for Nahanni assets $ $ - $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 EFL OVERSEAS, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION Unaudited Interim Consolidated Financial Statements The unaudited interim consolidated financial statements of EFL Overseas, Inc. (the “Company”) have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). They do not include all information and footnotes required by GAAP for complete financial statements. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the consolidated financial statements for the year ended August 31, 2012 included in the Company’s Annual Report on Form 10-K/A filed with the SEC. The unaudited interim consolidated financial statements should be read in conjunction with those consolidated financial statements included in the Form 10-K/A. In the opinion of management, all adjustments considered necessary for fair presentation have been made. Operating results for the three month period ended November 30, 2012 are not necessarily indicative of the results that may be expected for the year ending August 31, 2013. Recent Accounting Pronouncements The Company has reviewed recently issued accounting pronouncements and plans to adopt those that are applicable to it. It does not expect the adoption of these pronouncements to have a material impact on its financial position, results of operations or cash flows. Restatements During a re-evaluation of the oil and gas assets acquired in the Devon and Nahanni acquisitions (see Note 2), the Company determined that an error had been made in the classification of the oil and gas assets acquired.Specifically, the Company misclassified certain oil and gas leasehold and infrastructure equipment costs as proved within the full cost pool. The Company acquired the assets in an arms-length transaction.The assets acquired were non-core to the long-term business plans of the selling companies and, consequently, had not been the focus of their ongoing exploration and production efforts.However, the Company’s business plan for these acquisitions is strategic in nature, with only marginal consideration for the existing production at the time of acquisition.Since the dates the acquisitions closed, the Company has begun the process of evaluating the exploitation potential of both the conventional and unconventional hydrocarbons in place, as well as formulating an exploitation and development plan based on its ongoing analyses. The Company intends to utilize modern technology and institutional and strategic knowledge of management to optimize the economics of the assets. Upon consideration of the economic profile of the assets acquired at the time of acquisition, as compared to the Company’s future plans for the assets, the Company believes all oil and gas assets, including related infrastructure equipment, should have been classified as unproved in the Company’s balance sheet. Consequently, the Company believes classifying the assets as unproved is appropriate until such time as the hydrocarbon potential has been evaluated, the Company has completed development of an exploitation and development plan based on evaluation of the reservoir, raised sufficient capital to begin the operational execution of the exploitation and development plan and proved the economic viability of the assets based on successful drilling.The Company will begin reclassifying these oil and gas assets from unproved to proved if and when the assets are demonstrably economic concurrent with the execution of the Company’s business plan. The effect of this restatement on the consolidated financial statements included herein is as shown in tabular form below: As previously As reported Adjustments restated Consolidated Balance Sheet at November 30, 2012 Proved properties ) - Unproven properties Accumulated other comprehensive loss ) Retained earnings (accumulated deficit) during exploration stage Consolidated Statement of Operations for the three months ended November 30,2012 Gas sales, net ) - Lease operating expenses - Depletion, depreciation and amortization - Net income (loss) Consolidated Statement of Cash Flows for the three months ended November 30, 2012 Net income (loss) Depletion, depreciation and amortization ) - Net cash used in operating activities ) ) Expenditures on oil and gas properties - ) ) Net cash used in investing activities ) ) ) Notes to the Consolidated Financial Statements at November 30, 2012, Note 2. Oil and Gas Properties Oil and Gas Acquisition - Kotaneelee Gas Project Reserves and resources ) - Leasehold Costs ) - Unproved Leasehold Costs 6 2. OIL AND GAS PROPERTIES Oil and Gas Acquisition – Kotaneelee Gas Project (the “KGP”) On October 17, 2012, the Company completed a Share Purchase Agreement (the “Purchase Agreement”) with Nahanni Energy Inc., 1700665 Alberta Ltd., Apex Energy (2000), Inc. and Canada Southern Petroleum #1 L.P. (jointly “Nahanni”) for the acquisition of its entire right and interest (generally a working interest of 30.664%) in the KGP (the “Nahanni Assets”). The KGP covers 30,542 gross acres in the Yukon Territory in Canada, and includes; a gas dehydration plant (capacity: 70 million cubic feet per day), one gas well temporarily shut in for maintenance, one water disposal well (capacity: 6,000 barrels per day), and two suspended gas wells. The KGP has a fully developed gas gathering, sales and delivery infrastructure, airstrip, roads, flarestack, storage tanks, barge dock and permanent camp facilities. As consideration for the Nahanni Assets, the Company paid Nahanni approximately $13,761,000. The consideration was comprised of approximately $133,000 in cash ($398,550 offset by $265,950 paid in connection with the acquisition of the Devon Assets in settlement of certain Nahanni indebtedness), 1,614,767 shares of one of the Company’s subsidiaries, which are exchangeable for 1,614,767 shares of the Company’s restricted common stock valued at approximately $4,191,000, and the absorption of approximately $9,437,000 in asset retirement obligations. The number of shares issued by the Company’s subsidiary was calculated by dividing the fair value of the exchangeable shares by the volume weighted average trading price of the Company’s stock for the ten (10) trading days prior to closing the Purchase Agreement.The fair value of the exchangeable shares has been recorded as additional paid in capital in the Company’s equity. The exchangeable shares enjoy no voting or revenue participation rights in our subsidiary. Both the cash paid and stock issued for the Nahanni Assets are subject to certain holdbacks for asset related liabilities or breach of representations and warranties. On July 18, 2012, the Company completed an acquisition of Devon Canada’s (“Devon”) entire right and interest (generally a working interest of 22.989%, with a working interest of 69.337% in one shut-in gas well) in the KGP. As consideration for Devon’s working interest in the KGP, (the “Devon Assets”), the Company paid approximately$23,298,000. The consideration was comprised of $290,000 in cash, 7,250,000 shares of the Company’s restricted common stock valued at $15,950,000, and the absorption of $7,058,000 in asset retirement obligations. As a result of its purchase of the Nahanni Assets and Devon Assets, the Company now generally owns a 53.65% interest in the KGP, including a 100% interest in one well which was temporarily shut-in for maintenance during September, 2012. The Company is also pursuing the acquisition of additional working interests in the KGP. The Company records assets acquired and liabilities assumed at their estimated acquisition date fair values, while transaction and integration costs associated with the acquisitions are expensed as incurred. The Company uses relevant market assumptions to determine fair value and allocate purchase price, such as future commodity pricing for purchased hydrocarbons, market multiples for similar transactions and replacement value for certain equipment. Many of the assumptions are unobservable. The Company’s preliminary assessment of the fair value of the Nahanni Assets resulted in a valuation of $25,526,554. As a result of incorporating this information into the purchase price allocation, a gain on bargain purchase of $11,766,887 was recognized in the accompanying consolidated statement of operations. The gain on bargain purchase was primarily attributable to the strategic nature of the divestiture by the motivated seller, coupled with a confluence of certain favorable economic trends in the industry and the geographic region in which the Nahanni Assets are located. 7 The Company allocated the consideration paid for the Nahanni Assets and Devon assets based upon its preliminary assessment of their fair value at the dates of purchase, as follows: Fair Value of Assets Acquired (as restated) Nahanni Assets Devon Assets Total Asset Description Unproven Properties Unproved leasehold costs $ 14,548,787 $ 13,827,001 $ 28,375,788 Plant and equipment Gathering systems Vehicles – Unproven Property 25,526,554 22,103,530 47,630,084 Goodwill – Total Assets Acquired - KGP $ $ $ Oil and natural gas revenues and lease operating expenses related to unproved oil and gas properties that are being evaluated for economic viability are offset against the full cost pool until proved reserves are established, or determination is made that the unproved properties are impaired. During the three month period ended November 30, 2012, the full cost pool was increased by $145,094 as a result of lease operating expense, net of oil and gas revenue, from unproven properties. San Miguel Oil Project On March 31, 2011, the Company initiated oil and gas operations by entry into a Farmout and Participation Agreement which provided for its acquisition of a net working interest ranging from 21.25% to 42.5%, in a 2,629 acre oil and gas lease known as the Matthews Lease, insofar as that lease covers from the surface to the base of the San Miguel formation (the “San Miguel Lease”). The San Miguel Lease, Texas, is unproven and has no current production. During April and May 2011, the Company drilled and completed a test well on the San Miguel Lease (the “Test Well”), performed injection operations and earned its initial interest in the Matthews Lease. The Test Well was drilled into the San Miguel heavy oil zone to a depth of 3,168 feet. The well encountered oil and was completed as a San Miguel producer. After completion, it was determined that the oil was subject to significant viscosity changes related to temperature reductions from formation to recovery at surface. The Test Well was stimulated with nitrified hydrochloric acid and placed on production. To date, however, oil viscosity has prohibited economic operation. As a result of the application of a full cost pool "ceiling test", the Companydetermined that the book value of the San Miguel Lease was impaired to the extent of its carrying value. Accordingly, during August 2011 and November 2011, the Company recognized losses on the impairment of oil and gas assets of $835,659 and $44,335, respectively. The carrying value of oil and gas properties was likewise reduced to reflect the impairment of the San Miguel Lease. The Company continues to investigate various methods to improve production from the Test Well. In the event the Company is unable to substantially improve production, it intends to abandon the Test Well, or actively pursue the sale of its interest in the Matthews Lease. 3.ASSET RETIREMENT OBLIGATIONS In connection with its acquisition of the Nahanni Assets and the Devon Assets, the Company acquired $9,436,526 and $7,057,716 in asset retirement obligations, respectively, relating with its portion of the abandonment, reclamation and environmental liabilities associated with the KGP. The Company also incurred $80,000 in asset retirement obligations related to the future plugging and abandonment of its Test Well on theSan MiguelLease located in Zavala County. At November 30, 2012, the Company’s interest in theSan MiguelLease was impaired and expensed to the extent of its carrying value, which included the full amount of the associated asset retirement obligation. The entire asset retirement obligation relating to theSan MiguelLease has been classified as a current liability. 8 The following table summarizes amounts comprising the Company’s asset retirement obligations as of November 30, 2012: Asset Retirement Obligations Balance, August31, 2011 $ Liabilities incurred (acquired) Accretion expense –– Liabilities (settled) –– Changes in asset retirement obligations –– Balance, August31, 2012 Liabilities incurred (acquired) Accretion expense 94,168 Liabilities (settled) –– Changes in asset retirement obligations –– Total Balance, November 30, 2012 $ 16,668,410 Total Balance, November 30, 2012 - Current $ Total Balance, November 30, 2012 – Long Term $ 16,588,410 4.CAPITAL STOCK AND STOCK-BASED COMPENSATION Sales of Common Stock During October 2012, the Company sold 1,530,666 shares of its common stock to ten (10) accredited investors at a price of $1.20 per share. Gross proceeds from these private placements totaled $1,836,800. The Company paid $64,289 in finder’s fees in connection with the sale of these shares. The sales were made pursuant to the terms of the offering approved by the Company’s Board of Directors on May 29, 2012. Stock-Based Compensation During the three months ended November 30, 2012 the Company recognized $193,947 of non-cash expense related to stock-based compensation under its 2012 Non-Qualified Stock Option Plan (the “Option Plan”). As of November 30, 2012, $690,978 of total unrecognized compensation cost remains under the Option Plan. Of this amount, $360,440 and $330,538 are expected to be recognized during fiscal 2013, and fiscal 2014, respectively. The Company had no option plan in place during the three month period ended November 30, 2011. During the three months ended November 30, 2012, fees totaling $32,250 were paid using 12,815 shares of the Company’s restricted common stock at a weighted average price of $2.54 per share. Of that amount, $30,000 (11,769 shares) were paid to an entity controlled by the Company’s Chief Executive Officer under the terms of a management consulting agreement. For the three months ended November 30, 2011, all fees incurred under this arrangement remained accrued and unpaid. 5.RELATED PARTY TRANSACTIONS Effective January 20, 2011, a company controlled by the Company’s Chief Executive Officer, its Chief Financial Officer, and an unrelated consultant (the “Finders”) entered into an agreement with the Company providing for the payment of finder’s compensation ranging from 5% (on transaction values greater than $1,000,000) to 10% (on transactions valued up to $300,000) on transactions introduced to the Company by or through the Finders for a period of two years (the “Finder’s Fee Agreement”). Under the Finder’s Fee Agreement, compensation is divided between the Finders and the Finders may elect whether the finder’s compensation is payable in cash, or shares of the Company’s restricted common stock. If the Finders elect to receive payment in stock, the shares into which finder’s compensation will be converted will be calculated using the average closing price of the Company’s common stock for the ten trading days preceding the closing date of the transaction to which the compensation relates. The Finder’s Fee Agreement specifically recognizes that the KGP has been presented to the Company by the Finders. During the three months ended November 30, 2012, finder’s compensation of $755,399 has been accrued under the Finder’s Fee Agreement in connection with the Company’s acquisition of the Nahanni Assets. No such fees were incurred during the three months ended November 30, 2011. 9 6. INCOME TAXES The Company is subject to United States federal income taxes at an approximate rate of 35%, and Canadian income taxes at rate of 30%. The reconciliation of the provision for income taxes at the applicable statutory rate compared to the Company’s income tax expense as reported is as follows: Canadian United States Canadian United States Year Ended Year Ended Three Months Ended Three Months Ended August 31, August 31, November 30, November 30, (Restated) (Restated) Net income (loss) before taxes $ 11,018,960 $ ) $ (60,775 ) $ ) Statutory tax rates 30
